DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on January 13, 2021.
Claims 2, 3, 8, 9, 14 and 15 have been cancelled.
Claims 1, 4-7, 10-13 and 16-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The marine clutch and methods as claimed are not shown or suggested in the prior art because of the use of a marine clutch that includes a grabber head with a neck portion that is disposed between first and second hooks of said grabber head, and first and second swing arms that are configured to open and close openings defined by said first and second hooks of said grabber head.
The prior art as disclosed by Stubbs (US 2,007,667) shows the use of a boat anchor that is comprised of first and second shank bars with first and second side panels, a connection rod with a hole, a crown with a neck portion that is disposed between said first and second shank bars, and first and second pivoting arms with flukes or hooks that are pivotally connected to either side of said crown.  Phillips et al. (US WO 83/00126) discloses a marine anchor with first and second shank bars each with a side panel that is attached within a hollow space.  Brockbank (US 3,097,874) 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


January 22, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617